DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 15 July 2021 for the application filed 28 March 2019. Claims 1-13 and 15-19 are pending:
Claim 14 has been canceled;
Claims 1-8 have been withdrawn without traverse in the reply filed 01 October 2020; and
Claim 9 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/649,803 filed 29 March 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 9-14 (drawn to a chromatography system), in the reply filed on 01 October 2020 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 October 2020.

Response to Arguments
	Applicant’s arguments and amendments filed 15 July 2021 have been fully considered.

	Regarding §III Claim Rejections Under 35 USC §112 (pg. 7-8), Applicant’s arguments are persuasive; the rejections of Claims 9-13 and 15-19 under 35 USC 112(b) as indefinite are withdrawn. However, please note the added 35 USC 112(b) rejections of Claim 9-13 and 15-19.
	Regarding §IV Claim Rejections Under 35 USC §102 (pg. 8-10), Applicant’s arguments have been considered but are not persuasive. Applicant argues that KAWAHARA fails to disclose “resolution” (pg. 9, middle). The Examiner respectfully disagrees. As shown in FIG. 2, peak resolution is step-wise improved. Although KAWAHARA may not have explicitly disclosed the term “resolution”, one of ordinary skill in the art in interpreting the figures of KAWAHARA, would find that KAWAHARA discloses a system that evaluates peak resolution. In chromatography separations, peaks are considered sufficiently resolved when the baselines of one peak can be sufficiently distinguished from those of another peak or when the overlap between peaks is sufficiently low enough to be considered separate. As such, “resolution” and especially “desired resolution” as claimed are highly subjective concepts and are broadly and reasonably interpreted as such.
	Applicant further argues that because KAWAHARA fails to disclose measuring/comparing peak widths and determining a switch count, KAWAHARA fails to teach or suggest claim 9. The Examiner respectfully disagrees. As indicated in the following rejections, the claimed controller is associated with functional language. However, the cited functional language does not effectively/significantly alter the structure or result in a manipulative difference of the claimed controller beyond a generic controller. No additional structure is provided by the Applicant to distinguish the claimed controller from a generic controller, i.e., there is no specific element or structure in the claimed controller that would enable the claimed functional language. Further, the determination of number of switches based on a specific sample is directed toward materials or articles worked upon by the claimed invention and thus, has no patentable weight.
	All other arguments have been indirectly addressed.

Claim Interpretation – 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“[A] controller configured to control the position of the valve and automatically switch the valve from a first position to a second position when the measured resolution is less than a desired resolution” in Claim 9. The limitation recites a term used as a substitute for “means” that is a generic placeholder, i.e., “a controller”, which is modified by functional language, i.e., “configured to”, and is not modified by sufficient structure, material, or acts for performing the claimed function of “to control the position of the valve and automatically switch the valve from a first position to a second position” and therefore, meets the three-prong test for interpreting a limitation under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, no corresponding structure beyond a generic “controller” is described in the specification for performing the claimed function. The only references to a controller in the specification, i.e., p0045-p0046, describe “a controller that controls the position of the valve” but does not provide any additional detail beyond the generic descriptor, e.g., there are no indications of controller circuitry, components, or any structure whatsoever that would enable the claimed function of “to control the position of the valve and automatically switch the valve from a first position to a second position”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation
Regarding Claim 9, the “desired resolution” phrase is interpreted to indicate “a resolution value that has been pre-determined by the user as being a sufficient resolution for the separation of the sample” as defined in the Specification, p0039.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the claim limitation “a controller configured to control the position of the valve and automatically switch the valve from a first position to a second position when the measured resolution is less than a desired resolution” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure beyond a generic “controller” is described in the specification for performing the claimed function. The only references to a controller in the specification, i.e., p0045-p0046, describe “a controller that controls the position of the valve” but does not provide any additional detail beyond the generic descriptor, e.g., there are no indications of controller circuitry, components, or any structure whatsoever that would enable the claimed function of “to control the position of the valve and automatically switch the valve from a first position to a second position”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by KAWAHARA et al. (US Patent 4,724,081).
Regarding Claim 9, KAWAHARA discloses a separating apparatus comprising first and second columns 2, 30 downstream of a sample injecting valve 8 (i.e., at least two chromatographic columns positioned in series and downstream of the injector) that draws from sample baths 10, 10’ and eluent baths 6, 6’ to deliver a combined mobile phase stream to column 2 (i.e., an injector for injecting a sample into a mobile phase flow stream creating a combined flow stream), a first detector 16 downstream of the first column 2 (i.e., a detection cell positioned between the at least two chromatographic columns), a subsequent valve 20 in fluid communication with the first and second columns 2, 30 (i.e., a valve in fluid communication with the at least two chromatographic columns), and a second detector 36 downstream of the second column 30 (i.e., a detector downstream of the at least two chromatographic columns; c6/52-c7/32; FIG. 10).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	During operation, as a sample is passed through the first and second detectors 16, 36, analytes are measured and peaks are detected (i.e., the detection cell [is] configured to monitor chromatographic peaks of the sample; c7/56-c8/16). Overlapping peaks and peak resolution are also evaluated (as shown in FIG. 2) by peak judging means 210 (i.e., measure resolution and width of each of the chromatographic peaks; c8/5-11, c8/12-17, c8/50-56). Finally, valves, including valve 20, are automatically operated by operation controlling means 200 (i.e., a controller configured to control the position of the valve) for sending controlling signals at predetermined times based on peak judging means 210 (i.e., automatically switch[ing] the valve) when an insufficient resolution has not yet been reached (i.e., switch[ing] the valve from a first position to a second position when the measured resolution is less than a desired resolution; c8/50-56, c8/3-11, c9/11-26).
	KAWAHARA is deficient in explicitly disclosing “a switch count” or “a predetermined maximum number of switches” with respect to the switching of the valve in fluid communication with the chromatography columns. However, KAWAHARA discloses that during operation, peaks are continually evaluated to determine whether additional separations are required to obtain better separation (c9/27-35; FIG. 11); as shown in FIG. 2, a sample is initially detected (peak A, FIG. 2a), separated and determined to have insufficient separation (peak B, FIG. 2a), separated again and still determined to have insufficient separation (FIG. 2b), and separated again until the evaluated peaks are considered to be sufficiently separated (FIG. 2c). Thus, KAWAHARA teaches the apparatus is operated such that the sample is continually processed over a number of cycles (i.e., a switch count) until the sample has been a predetermined maximum number of switches determined based on the specific sample to be separated).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Furthermore, the limitation of the “controller is configured to control the position of the valve and automatically switch the valve from a first position to a second position when the measured resolution is less than a desired resolution, the measured combined peak width is less than a maximum combined peak width, and a switch count is less than a predetermined maximum number of switches” is considered a functional limitation. As indicated in the 35 USC 112(f) interpretation and explained in the 35 USC 112(b) rejection of Claim 9, Applicant has not provided additional corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, i.e., no structure beyond a generic “controller” is described in the specification for performing the claimed function (the only references to a controller in the specification, i.e., p0045-p0046, describe “a controller that controls the position of the valve” but does not provide any additional detail beyond the generic descriptor, e.g., there are no indications of controller circuitry, components, or any structure whatsoever that would enable the claimed function of “to control the position of the valve and automatically switch the valve from a first position to a second position”). As such, the claimed controller is broadly and reasonably interpreted to be a controller capable of automatically switching a valve. Because KAWAHARA similarly discloses a controlling means 200 capable of actuating valves 8 and 20 for sending controlling signals at predetermined times based on peak judging means 210 (c8/50-56, c8/3-11, c9/11-26), KAWAHARA discloses a device having the same functional limitations as the claimed controller.
	Furthermore, the limitation “wherein the predetermined maximum number of switches is determined based on the specific sample to be separated” is directed toward materials or articles worked upon by the claimed chromatography system, namely, the “specific sample to be separated”. Because the claimed invention is directed toward a chromatography system – and not the process by which the system is used – and because the instant limitation does not necessitate any significant changes to the structure of the system nor results in a manipulative difference to the system, the instant limitation is construed to not have any patentable weight. The inclusion of material or article In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 10, KAWAHARA discloses the chromatography system of Claim 9. KAWAHARA further discloses operation controlling means 200 sends controlling signals at predetermined times based on judgements of peak separation (c8/50-51, c8/5-11) and based on loaded set points (i.e., the detection cell is further configured to calculate a switch time and automatically switch the valve from the first position to the second position at the calculated switch time; c8/59-c9/10).
Regarding Claim 11, KAWAHARA discloses the chromatography system of Claim 9. KAWAHARA further discloses the detectors are UV detectors (i.e., wherein the detection cell is a low dispersion detection cell; c5/52-58).
Regarding Claim 12, KAWAHARA discloses the chromatography system of Claim 9. KAWAHARA further discloses the first column has a 10-600 mm internal diameter, is packed with particles 30-500 µm in size, and comprises silica, alumina, polystyrene gel, active carbon, various porous polymers, and other chemically bonded packings (c5/14-38). KAWAHARA discloses the second column has the same properties (i.e., wherein the at least two chromatographic columns are identical; c6/6-31).
Regarding Claim 16, KAWAHARA discloses the chromatography system of Claim 9. KAWAHARA discloses operation controlling means 200 (i.e., the controller) that controls the position of a valve 20 in fluid communication with at least two chromatographic columns 2, 30 based on sensor readings from detector 16 (i.e., the detection cell) communicating with a peak judging means 210. As described earlier, a sample is progressively separated using the taught system until a sample has been sufficiently resolved; this requires the operation controlling means 200 to communicate with peak judging means 210 to determine when to switch valve 20 (i.e., a feedback loop is in communication with the controller that controls the position of the valve; FIG. 11, c8/35-56; c8/59-c9/26).
Regarding Claim 18, KAWAHARA discloses the chromatography system of Claim 16. KAWAHARA further shows in FIG. 10 the valve 20, detector 16, and operation controller means 200 communicate in a circuit that includes peak judging means 210 (i.e., wherein the controller is in communication with the feedback loop, the valve, and/or the detection cell).
Regarding Claim 19, as applied to the rejection of Claim 9, KAWAHARA further shows in FIG. 10 the valve 20, detector 16, and operation controller means 200 communicate in a circuit that includes peak judging means 210 (i.e., wherein the controller is in communication with the valve and/or the detection cell).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAHARA et al. (US Patent 4,724,081).
Regarding Claim 15, KAWAHARA discloses the chromatography system of Claim 9. KAWAHARA is deficient in explicitly disclosing the controller is located in the detection cell. However, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to rearrange the components of the system such that the controller is located in the detection cell as claimed because this is a simple rearrangement of parts. Absent showings of criticality, significance or unexpected results, the claimed location of the controller is prima facie obvious and does not modify the operation of the invention and further, does not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04).
Regarding Claim 17¸ KAWAHARA discloses the chromatography system of Claim 16. KAWAHARA is deficient in explicitly disclosing the controller is located with circuitry of the feedback loop that is housed in a separate component from the detection cell. However, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to rearrange the components of the system such that the feedback loop is housed in a separate component from the detection cell as claimed because this is a simple rearrangement of parts. Absent showings of criticality, significance or unexpected results, the claimed location of the feedback loop is prima facie obvious and does not modify the operation of the invention and further, does not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWAHARA et al. (US Patent 4,724,081) in view of WANG (US PGPub 2010/0050741 A1) or, in the alternative, in view of UEMATSU (EP 0892267 A1).
	Regarding Claim 13, KAWAHARA discloses the chromatography system of Claim 9. KAWAHARA is deficient in disclosing the valve is a six-port valve or an eight-port valve.
	However, multi-port valves are common in chromatography instruments and their use would be obvious to one of ordinary skill in the art at the time of the filing of the invention due to the advantage of fewer system components to maintain (i.e., fewer valves). For example, KAWAHARA even shows the use of a six-port valve, albeit not the equivalent valve for the claimed valve (valve 8 in FIG. 10). Further, WANG discloses an eight-port switching valve between two chromatography columns (p0015, FIG. 1); similarly, UEMATSU discloses an eight-port switching valve between two liquid chromatography columns (i.e., the valve is a six-port valve or an eight-port valve; abstract, FIG. 1; c4/22-46). Thus, absent showings of unexpected results or criticality, one of ordinary skill in the art would consider 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777